Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 5.
My dear Wife
Reval. Saturday Evening 14. May 1814.

After I had closed my Letter for you which is to go by this night’s Post, I received a Letter from Mr Sterky, the Swedish commercial Agent at St: Petersburg, dated the 10th: instt. last Tuesday; and enclosing one from Count Engeström of 26. April, only two days before I left you—So that if I had gone by the way of Abo, I should not have been detained by the Ice, an hour—And here—I have seen the Gulph covered with it, this very afternoon.
The Count’s letter is a very polite and obliging answer to one which I had written him to give him notice of my appointment, and of my intention of proceeding to Sweden—He sends me a Passport, and informs me that two of the American Plenipotentiaries had already arrived at Gothenburg; also that Mr Russell arrived on the 25th: of April at Stockholm.
This must be well known to you; as the information must have been received by a multitude of Letters from Gothenburg; and perhaps Mr Speyer may also have written from Stockholm—A vessel from abroad is arriving in this harbour; while I write—She is under Danish Colours, and proves that notwithstanding the Ice the gulph is now navigable.—My Captain declares that he is now waiting for Nothing but a Wind—The vessel has gone down from the wharf to the mouth of the harbour, and I must be ready to go on board at an hour’s Notice—This may be given me to-morrow Morning; for which reason I write you now, that I may have my letter for you, ready to close at the moment of my departure—But as I have faith in the influence of the Moon upon the Wind, I have not much hope of a change untill next Thursday.
Sunday 15. May.
I believe you will be tired of receiving Letters from me, dated at Reval.—The Weather is fine; but so cold that the ice threatens to outlive the Summer; and the wind is equally inflexible.
Yesterday afternoon I went out with Mr Rodde to Catherinendal, a Palace built by Peter the Great for his second Empress—about a mile distant from this City. The House is not large, but the Gardens are spacious, and laid out according to the fashion at that time—But this is not the Season to shew Gardens of any kind to advantage, in this Climate—The Palace is the usual Residence of the Governor General when here—He is now absent—with his father at Oldenburg.— There are three bricks painted red at one corner of the house; which are said to have been laid by the hands of Peter himself—The rest of the Walls are plaistered. There are many things which Great Men must necessarily do, like all the rest of the World; among which I suppose is the laying of bricks—If there is any difference, the chance is that Peter’s bricks were not so well laid, as those of the mason who built the rest of the house—But the association of ideas is the charm; and it is wise and just to give a lasting memory to every trifle connected with such a Man as Peter.
The light-house is on an eminence just beyond the Gardens, and from it there is a commanding and agreeable Prospect of the City, the neighbouring Country, the harbour, and the Gulph.—It was there that I saw the floating Islands of Ice, and wished them all at Nova-Zembla.
Sunday Evening.
The Captain has summoned me to go on Board this Evening, intending to sail very early to-morrow Morning—Adieu, my dearest friend—My best love to Charles—I hope before this day week to write you from Stockholm. / Ever affectionately your’s

John Quincy Adams.